DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The written description does not appear to be arranged pursuant to 37 CFR 1.77(b).  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claims 2, 3, and 5 are objected to because of the following informalities:  
Claim 2, line 3, recites “and/or combinations thereof” which appears that it should recite - - or combinations thereof - -.  
Claim 5 recites “a cooling medium” which appears that it should recite - - the cooling medium - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein the tension element is a strip, a strap, a belt, a cord, a ribbon, a cable, a wire, a rope, a strand, a tube, a hose, a wire rope, a tape, a chain and/or combinations thereof” and the claim also recites “preferably the tension element is a rope” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As such, the limitations render the claim as indefinite.
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the pulley is a wheel, a sheave, gliding shoe, bitts or a drum”, and the claim also recites “preferably the pulley is a sheave” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As such, the limitations render the claim as indefinite.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “whereby the method increases the cyclic bending over sheave lifetime of the tension element”, and the claim also recites “preferably wherein the bending cycles to failure value of the tension element is more than 100% higher than the bending cycles to failure value of a non- cooled tension element” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As such, the limitations render the claim as indefinite.
Claim 11 recites “for lifting and hoisting, preferably for cranes, marine platforms, robotics, mining, deep-sea-installation and recovery, transportation” (emphasis)  The claim(s) are considered indefinite because there is a question or doubt as to whether the “lifting and hoisting” feature is merely exemplary of the remainder of the claim, and therefore not required (intended use), or (b) a required feature of the claims.  For example, it is unclear as to whether the claim restricts the use to transportation strictly involving lifting and hoisting, or to transportation in general.  For purposes of examination, the term “transportation” will be interpreted as transportation in general versus transportation strictly involving lifting and hosting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (U.S. P.G. Publication No. 2005/0255951 A1; “Greenwood”) in view of JP 2007092880 A (“JP ‘880”).
Greenwood discloses:
Regarding claim 1:
A method of cyclic bending a tension element (¶ [0007], “pulley belt”) over a pulley (2), the tension element comprising having a core temperature (¶ [0007], “temperature of the entire belt”), the method comprising 
a step of decreasing the temperature of the pulley by using a closed cooling system that is in contact with the pulley (¶ [0014], “The pump 22 pumps water around the engine cooling system and the inlet and outlet regions 24, 26 are inherently at a relatively low pressure and a relatively high pressure,
 respectively. This pressure differential results in the flow of cooling water into the inlet passage 16 which then flows in both directions around the cooling fluid passage 14 and thereafter back through the outlet passage 18 to the low pressure region 24. The pulley flange is thus maintained at a relatively low temperature and cools the pulley belt in contact with it”) comprising a cooling medium (¶ [0014], “cooling water”).
Greenwood does not expressly disclose that the core temperature of the tension element does not exceed 70°C and the cooling medium being in the range of in the range of - 60 to 70°C.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Greenwood teaches that the service life of pulley belts are “heavily dependent on the temperature in which they operate” and that “the service life of an automobile belt may be reduced by 50% as a result of an increase in temperature of the engine space of only 10 degrees C” (¶ [0002]).  Greenwood further teaches that “causing the pulley belt to pass around the [water] cooled pulley wheel is sufficient to lower the temperature of the entire belt sufficiently to effect a substantial reduction in the thermal degradation of the belt, notwithstanding the fact that only a very small proportion of the length of the belt is in contact with the cooled pulley wheel at any one time” (¶ [0007]).   As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the core temperature of the tension element does not exceed 70°C and the cooling medium being in the range of in the range of - 60 to 70°C since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. temperature of the cooling medium reducing its thermal degradation and extending service life, ¶ [0002], [0007]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitations do not amount to a patentable difference.
Greenwood does not expressly disclose that the tension element comprises high performance fibers (i.e. fibers of poly-based composition including “polyolefin,” see page 5 of the instant written description).
JP ‘880 teaches a tensioning element (21; FIG. 2) comprising high performance fibers (¶ [0022], “the transmission belt according to any of claims 1 to 3, wherein the polyolefin short fiber is an ultra-high molecular weight polyethylene short fiber”) for the purpose of reducing the friction coefficient of the tensioning element to improve wear resistance  (¶¶ [0022], [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwood such that the tension element comprises high performance fibers i.e. fibers of poly-based composition, as taught by JP ‘880, since such materials for belts and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Greenwood as modified above further teaches the following:
Regarding claim 2:
The method according to claim 1, wherein the tension element is a strip, a strap, a belt (¶ [0007], “belt”), a cord, a ribbon, a cable, a wire, a rope, a strand, a tube, a hose, a wire rope, a tape, a chain and/or combinations thereof, and preferably the tension element is a rope.
Regarding claim 3:
The method according to claim 1, wherein the high performance fibers are ultrahigh molecular weight polyethylene fibers (¶ [0022], “the transmission belt according to any of claims 1 to 3, wherein the polyolefin short fiber is an ultra-high molecular weight polyethylene short fiber”).
Regarding claim 4:
The method according to claim 1, wherein the pulley is a wheel (¶ [0001], “pulley wheel”), a sheave, gliding shoe, bitts or a drum, and preferably the pulley is a sheave.


Regarding claim 5:
The method according to claim 1, wherein the closed cooling system comprises a cooling device (¶[0014], “engine cooling system”), a channel (14, 16, 18) located inside the pulley and a cooling medium (¶ [0014], “water”), the cooling device being connected to the channel (water flows from the cooling system into region 24 and in turn region 26 which again in turn connects to channel 16), forming together a closed circuit suitable for recirculating the cooling medium through the pulley (water travels in a closed loop between the engine cooling system and the pulley; ¶ [0014], “The pump 22 pumps water around the engine cooling system and the inlet and outlet regions 24, 26 are inherently at a relatively low pressure and a relatively high pressure, respectively. This pressure differential results in the flow of cooling water into the inlet passage 16 which then flows in both directions around the cooling fluid passage 14 and thereafter back through the outlet passage 18 to the low pressure region 24. The pulley flange is thus maintained at a relatively low temperature and cools the pulley belt in contact with it”).
Regarding claim 6:
The method according to claim 1, wherein the cooling device comprises an outlet by which the cooling medium is fed to the channel and an inlet by which the cooling medium is fed into the cooling device (¶ [0014], “pump 22 pumps water around the engine cooling system” [emphasis] thereby indicating an inlet and outlet allowing water to flow around i.e. into and out of the cooling system, respectively), the inlet and the outlet forming together with the channel located inside the pulley a closed loop (water travels in a closed loop between the engine cooling system and the pulley via their respective inlets and outlets).
Regarding claim 7:
The method according to claim 1, wherein the pulley is connected with the closed cooling system via a swivel connector (connection between shaft 6 and pump 22 is such that shaft 6 rotates and pump housing at 22 remains stationary; shaft 6 also has an impeller 20 mounted thereon to create a pressure difference within the housing, if the housing at 22 was not stationary then such a pressure difference would not be produced, see ¶ [0014]).
Regarding claim 8:
The method according to any of the preceding claim 1, wherein the swivel connector inlet part is static (pump housing at 22 is stationary and thereby static) and the swivel connector outlet part is dynamic (shaft 6 rotates with the impeller 20 and pulley 2 and is thereby dynamic).
Regarding claim 9:
The method according to claim 1, wherein the cooling medium is fed from the cooling device into the pulley via the inlet of the pulley through an internal channel (16) located underneath the groove surface of the pulley (¶ [0014], “This pressure differential results in the flow of cooling water ito the inlet passage 16 which then flows in both directions around the cooling fluid passage 14 and thereafter back through the outlet passage 18 to the low pressure region 24”).
Regarding claim 10:
The method according to claim 1 whereby the method increases the cyclic bending over sheave lifetime of the tension element (¶ [0007], “causing the pulley belt to pass around the cooled pulley wheel is sufficient to lower the temperature of the entire belt sufficiently to effect a substantial reduction in the thermal degradation of the belt” [emphasis] thereby indicating improving the service life of the tension element/belt).
Greenwood does not expressly disclose that the bending cycles to failure value of the tension element is more than 100% higher than the bending cycles to failure value of a non-cooled tension element.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Greenwood teaches that the service life of pulley belts are “heavily dependent on the temperature in which they operate” and that “the service life of an automobile belt may be reduced by 50% as a result of an increase in temperature of the engine space of only 10 degrees C” (¶ [0002]).  Greenwood further teaches that “causing the pulley belt to pass around the [water] cooled pulley wheel is sufficient to lower the temperature of the entire belt sufficiently to effect a substantial reduction in the thermal degradation of the belt, notwithstanding the fact that only a very small proportion of the length of the belt is in contact with the cooled pulley wheel at any one time” (¶ [0007]).   As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide t the bending cycles to failure value of the tension element is more than 100% higher than the bending cycles to failure value of a non-cooled tension element since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. temperature of the cooling medium affecting the thermal degradation of the belt and the core temperature of the belt reducing its thermal degradation and extending service life, ¶ [0002], [0007]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, the limitations do not amount to a patentable difference.
Regarding claim 11:
Use of the method according to claim 1 for lifting and hoisting, preferably for cranes, marine platforms, robotics, mining, deep-sea-installation and recovery, transportation (¶ [0001], “This present invention relates to automotive pulley wheels” i.e. a type of transportation pulley wheel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL D YABUT/Primary Examiner, Art Unit 3656